DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Sep. 25, 2020.
Claim Objections
2.	Claim 17 is an independent claim written in a dependent form. Examiner requests claim 17 be rewritten to recite the limitations of claim 1
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 19 recite “determining whether there is a change in a route during autonomous driving based on sensor information obtained from a sensor provided in a vehicle; and outputting an instruction to execute autonomous driving in accordance with a determination result to a vehicle controller”. The claims recite that the vehicle is driving on a route during “autonomous driving”. The claims then state that an instruction is outputted to execute “autonomous driving”. Since the vehicle is already autonomously driving, it is unclear how the instruction outputted would execute autonomous driving. For purpose of examination, examiner interprets the limitation to mean that an instruction is outputted to adjust the autonomous driving.
Claim 1 recites “a delinquent driving vehicle” in lines 13 and 18. It is unclear whether “delinquent driving vehicle” in line 13 is the same as the “delinquent driving vehicle” in line 18 or different vehicle. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “autonomous driving” in lines 6, 8 and 12. It is unclear whether “autonomous driving” in line 6 is the same as the “delinquent driving vehicle” in lines 8 and 12 or different. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “a delinquent driving vehicle” in lines 2 and 17. It is unclear whether “delinquent driving vehicle” in line 2 is the same as the “delinquent driving vehicle” in line 17 or different vehicle. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “autonomous driving” in lines 11, 13 and 16 It is unclear whether “autonomous driving” in line 11 is the same as the “delinquent driving vehicle” in lines 13 and 16 or different. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “a delinquent driving vehicle” in lines 3 and 8. It is unclear whether “delinquent driving vehicle” in line 7 is the same as the “delinquent driving vehicle” in line 8 or different vehicle. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “autonomous driving” in lines 8 and 11. It is unclear whether “autonomous driving” in line 6 is the same as the “delinquent driving vehicle” in lines 8 and 12 or different. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-11 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lai, U.S. Patent Application Publication No. 2017/0186320 in view of Klinger et al., U.S. Patent Application Publication No. 2017/0229029 (referred to hereafter as Klinger).
	As to claims 1 and 18-19, Lai teaches a driving assistance apparatus, vehicle and system comprising: 
a processor; and a memory comprising instructions that, when executed by the processor, cause the processor to perform operations comprising: a delinquent driving detection process comprising: inquiring of an external database, using at least one of information on one or more other vehicles in a vicinity of the vehicle and area information comprising a point where the vehicle is positioned, about whether there is a delinquent driving vehicle that has performed delinquent driving among the one or more other vehicles (see para. 22); 
detecting presence or absence of delinquent driving by the one or more other vehicles based on an inquiry result from the database (see para. 44-45); 
generating, in response to detection of the presence of the delinquent driving, delinquent driving vehicle information comprising ID information of a delinquent driving vehicle that performs the delinquent driving and traveling trajectory information of the delinquent driving vehicle and the vehicle (see para. 15, 54 and 44-45); and 
requesting the database that the delinquent driving vehicle information be registered or updated (see para. 46).
	Lai does not teach an autonomous vehicle and a detection process comprising: determining whether there is a change in a route during autonomous driving based on sensor information obtained from a sensor provided in a vehicle; and outputting an instruction to execute autonomous driving in accordance with a determination result to a vehicle controller.
	However, Klinger teaches an autonomous vehicle and a detection process comprising: determining whether there is a change in a route during autonomous driving based on sensor information obtained from a sensor provided in a vehicle; and outputting an instruction to execute autonomous driving in accordance with a determination result to a vehicle controller (see para. 113-115).
	It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to determine whether there is a change in a route during autonomous driving based on sensor information obtained from a sensor provided in a vehicle; and outputting an instruction to execute autonomous driving in accordance with a determination result to a vehicle controller in Lai as taught by Klinger. Motivation to do so comes from the teachings of Klinger that doing so would avoid collisions with other vehicles.
	As to claim 2, Lai in view of Kinger teaches the apparatus of claim 1. Lai further teaches wherein in the delinquent driving detection process, the presence or absence of delinquent driving by the one or more other vehicles is detected if the inquiry result indicates that there is the delinquent driving vehicle in the one or more other vehicles (see para. 44-45).
As to claim 3, Lai in view of Kinger teaches the apparatus of claim 1. Lai further teaches the inquiry result comprises information on a pattern and a frequency of the delinquent driving, and wherein in the delinquent driving detection process, the presence or absence of delinquent driving by the one or more other vehicles is detected based on the information on the pattern or the frequency of the delinquent driving (see para. 44-45).
As to claim 4, Lai in view of Kinger teaches the apparatus of claim 1. Lai further teaches in the delinquent driving detection process, the presence or absence of delinquent driving by the one or more other vehicles is detected based on the sensor information if the inquiry result indicates that there is no delinquent driving vehicle in the one or more other vehicles (see para. 44-45).
As to claim 5, Lai in view of Kinger teaches the apparatus of claim 1. Lai further teaches the delinquent driving detection process further comprises: generating delinquency warning information using the inquiry result, the delinquency warning information indicating a feature of the delinquent driving vehicle; and delivering the delinquency warning information to the detection process, and wherein the detection process, if at least one of the one or more other vehicles satisfying the delinquency warning information is detected, further comprises: generating a delinquency avoidance route in accordance with the delinquency warning information; and outputting the delinquency avoidance route to the vehicle controller (see para. 40 and 43).
As to claim 6, Lai in view of Kinger teaches the apparatus of claim 5. Lai further teaches the delinquency warning information comprises information on a pattern of the delinquent driving, and wherein in the detection process, the delinquency avoidance route is generated in accordance with the pattern of the delinquent driving (see para. 40 and 43).
As to claim 7, Lai in view of Kinger teaches the apparatus of claim 6. Lai further teaches the delinquency warning information comprises information on a frequency of the delinquent driving, and wherein in the detection process, the delinquency avoidance route is generated in accordance with the pattern and the frequency of the delinquent driving (see para. 40 and 54).
As to claim 8, Lai in view of Kinger teaches the apparatus of claim 7. Lai further teaches in the detection process, the delinquency avoidance route is generated if the frequency is equal to or larger than a threshold (see para. 40 and 54).
As to claim 9, Lai in view of Kinger teaches the apparatus of claim 5. Lai further teaches in the delinquent driving detection process, the delinquency warning information is generated if the inquiry result indicates that there is the delinquent driving vehicle in the one or more other vehicles (see para. 40 and 54).
As to claim 10, Lai in view of Kinger teaches the apparatus of claim 1. Lai further teaches the delinquent driving detection process further comprises receiving, as the information on the one or more other vehicles, identification number information of the one or more other vehicles and feature information of the one or more other vehicles and drivers, which are included in the sensor information (see para. 42-45).
As to claim 11, Lai in view of Kinger teaches the apparatus of claim 1. Lai further teaches the detection process further comprises: generating danger determination information based on the sensor information; and delivering the danger determination information to the delinquent driving detection process (see para. 42-42).
As to claim 15, Lai in view of Kinger teaches the apparatus of claim 11. Lai further teaches the delinquent driving detection process further comprises: receiving the sensor information comprising identification number information of other vehicles sent from the sensor; and receiving the danger determination information delivered from the detection process, the danger determination information comprising information on entry into a traveling region of the vehicle by the one or more other vehicles and position information of the vehicle (see para. 41-42 and 54).
As to claim 16, Lai in view of Kinger teaches the apparatus of claim 15. Lai further teaches the delinquent driving detection process further comprises: starting detection of the presence or absence of delinquent driving by the one or more other vehicles in response to reception of the danger determination information as a trigger (see para. 46-47).
As to claim 17, Lai in view of Kinger teaches the apparatus of claim 1. Lai further teaches 11, wherein the delinquent driving detection process further comprises receiving the danger determination information delivered from the detection process, the danger determination information comprising information on entry into a traveling region of the vehicle by the one or more other vehicles, position information of the vehicle, and identification number information of the one or more other vehicles (see para. 46-47).
	As to claim 20, Lai teaches a server device comprising: a communication device configured to communicate with a vehicle and a database that holds information on a delinquent driving vehicle that has performed delinquent driving; a processor; and a memory comprising instructions that, when executed by the processor, cause the processor to perform operations comprising: receiving, from the vehicle via the communication device, an inquiry request for inquiring about whether there is a delinquent driving vehicle that has performed delinquent driving among one or more other vehicles in a vicinity of the vehicle, the inquiry request comprising at least one of information on the one or more other vehicles and area information comprising a point where the vehicle is positioned (see para. 22); 
accessing the database via the communication device to inquire, based on the information on the one or more other vehicles and the area information included in the received inquiry request, about whether there is the delinquent driving vehicle that has performed delinquent driving among the one or more other vehicles (see para. 40, 54 and 44-45); 
transmitting an inquiry result from the database to the vehicle via the communication unit (see para. 22); 
receiving delinquent driving vehicle information generated by the vehicle in response to detection of a presence of the delinquent driving by the one or more other vehicles, the delinquent driving vehicle information comprising ID information of a delinquent driving vehicle that performs the delinquent driving and traveling trajectory information of the delinquent driving vehicle and the vehicle (see para. 44-45); and 
requesting the database that the delinquent driving vehicle information be registered or updated (see para. 46).
Lai does not teach an autonomous driving.
	However, Klinger teaches an autonomous vehicle and a detection process comprising: determining whether there is a change in a route during autonomous driving based on sensor information obtained from a sensor provided in a vehicle; and outputting an instruction to execute autonomous driving in accordance with a determination result to a vehicle controller (see para. 113-115).
	It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to determine whether there is a change in a route during autonomous driving based on sensor information obtained from a sensor provided in a vehicle; and outputting an instruction to execute autonomous driving in accordance with a determination result to a vehicle controller in Lai as taught by Klinger. Motivation to do so comes from the teachings of Klinger that doing so would avoid collisions with other vehicles.
Allowable Subject Matter
5.	Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663